Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 17/096,415, LEE et al. for “METHOD AND USER EQUIPMENT OF TRANSMITTING UPLINK SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND METHOD AND BASE STATION OF RECEIVING UPLINK SIGNAL IN WIRELESS COMMUNICATION SYSTEM”, which was filed on 11/12/2020. 

Priority
Acknowledgment is made of applicant's claim for foreign priority, however, it is noted that applicant has not filed a certified copy as required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-5, 8-11, 13-16, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-11, 13-15 of U.S. Patent No. US10841945B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to the features as described below, and recite similar subject matter as the instant claims, with a broader scope of the limitations recited in the conflicting patent.  Provided below is the mapping of some claim limitations. (Note, bold text indicates differences).

Claim No.
Instant Claims (17/096,415)
Conflicting Patent (10841945) 
Claim No.
1
1. A method of transmitting an uplink (UL) signal by a user equipment (UE) configured for simultaneous physical uplink shared channel (PUSCH) and physical uplink control channel (PUCCH) transmission in a wireless communication system, the method comprising: 


receiving, through a physical downlink control (PDCCH), 


downlink control information (DCI) regarding subslot-based semi-persistent scheduling (SPS) PUSCH, 

wherein the DCI includes a demodulation reference signal (DMRS) pattern-related field for the UE to transmit a an uplink 


determining whether to transmit uplink control information (UCI), in subslot n, through the subslot-based SPS PUSCH, 

without simultaneously transmitting a PUCCH in the subslot n, 

based on whether the DMRS pattern-related field in the DCI is set to a first value; 



and transmitting the UCI through the subslot-based SPS PUSCH in the subslot n, 

without simultaneously transmitting the PUCCH in the subslot n, based on the DMRS pattern-related field in the DCI being set to the first value, 

wherein the first value of the DMRS pattern-related field indicates that the UL DMRS is not mapped to at least one subslot among a plurality of subslots in which the subslot-based SPS PUSCH is transmitted.














receiving, through a physical downlink control (PDCCH), 


downlink control information (DCI) regarding subslot-based semi-persistent scheduling (SPS) PUSCH, 

wherein the DCI includes a demodulation reference signal (DMRS) pattern-related field for the UE to transmit a an uplink 


determining whether to transmit uplink control information (UCI), in subslot n, through the subslot-based SPS PUSCH 

or through a PUCCH, 



based on whether the DMRS pattern-related field in the DCI is set to a first value 

or a second value; 

and transmitting the UCI through the subslot-based SPS PUSCH in the subslot n, 

without simultaneously transmitting the PUCCH in the subslot n, based on the DMRS pattern-related field in the DCI being set to the first value, 

wherein the first value of the DMRS pattern-related field indicates that the UL DMRS is not mapped to at least one subslot among a plurality of subslots in which the subslot-based SPS PUSCH is transmitted, 

and wherein the second value of the DMRS pattern-related field indicates that the UL DMRS is mapped to every subslot among the plurality of subslots in which the subslot-based SPS PUSCH is transmitted.





As indicated above, the subject matter claimed in the instant application is fully disclosed in the conflicting Patent and is covered by the conflicting Patent since the conflicting Patent and the instant application are claiming common subject matter, and the difference in the limitations are the additional feature included in the conflicting claim  (i.e. and wherein the second value of the DMRS pattern-related field indicates that the UL DMRS is mapped to every subslot among the plurality of subslots in which the subslot-based SPS PUSCH is transmitted,”). More particularly, it would have been obvious to on having ordinary skill in the art to combine the teachings of conflicting claim 1 to perform the functions as described in instant claim 1. 
Furthermore, dependent claims 2-5, 8-11, 16, 18, (instant application) are identical to claims 2-5, 8-11, 13-15 (conflicting claims), and independent claims 13-15 of the instant application similarly correspond to independent claims 13-15 of the conflicting Patent.

Reasons for Allowance
Subject to the Double Patenting Rejection above, Claims 1-18 are allowed; the following is an examiner’s statement of reasons for allowance:
A detailed search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims. The closest prior art found is as follows:

With respect to independent claims 1, 13, 14 and 15 the closest prior art consists of: Akkarakaran et al. (US20180302895A1); ZHANG et al. (US20190174466A1A1); CHEN et al. (US20170181155A1); RICO ALVARINO et al. (US20160219618A1); SUN et al. (US20180124753A1); LIU (US20170302419A1).

More particularly, AKKARAKARAN teaches (Fig. 7, paragraphs 91-93) a scheduled entity 106 (i.e. user equipment (UE)) and scheduling entity 108 (i.e. base station (BS)) for performing SPS configuration (step 702). As further described in by Fig. 17, paragraphs 145-146, the UE may receive or the BS may transmit specified DCI over PDCCH 1700 comprising scheduling assignments (e.g. downlink assignments and/or uplink grants).)
Furthermore, Fig. 17, paragraphs 146-148, teach the DCI including SPS configuration parameters to enable the UE to begin to utilize SPS UCI resource grants. More particularly, Fig. 19, steps 1902, 1904, paragraphs 153-154, teach receiving the UCI resource grant(s).) and Fig. 19, step 1906, paragraph 155, teach utilizing mini-slot (i.e. the SPS PUSCH signal is subslot-based.). Additionally, paragraph 92, teaches the parameters comprising a cyclic shift DMRS configuration and Fig. 19, steps 1908, 1910, paragraphs 88, 155-157, teach transmitting the UCI on specified set of resources elements, such as SPS PUSCH.
Although AKKARAKARAN teaches (Fig. 19, steps 1908, 1910, paragraphs 88, 155-157) combining sets of resource elements, AKKARAKARAN does not specifically describe transmitting the UCI through the subslot-based SPS PUSCH in the subslot n, without simultaneously transmitting the PUCCH in the subslot n, based on the DMRS pattern-related field in the DCI being set to the first value, wherein the first value of the DMRS pattern-related field indicates that the UL DMRS is not mapped to at least one subslot among a plurality of subslots in which the subslot-based SPS PUSCH is transmitted.

ZHANG, teaches (Fig. 14, paragraphs 285-287, step 1425) a DCI indicates information causing transmission of PUSCH in a same PUCCH resource. Furthermore, ZHANG teaches a TCI-State IE indicating PDSCH DMRS at paragraph 261 (i.e. DMRS pattern field).
However, AKKARAKARAN and ZHANG taken alone or in any reasonable combination, do not teach transmitting the UCI through the subslot-based SPS PUSCH in the subslot n, without simultaneously transmitting the PUCCH in the subslot n, based on the DMRS pattern-related field in the DCI being set to the first value, wherein the first value of the DMRS pattern-related field indicates that the UL DMRS is not mapped to at least one subslot among a plurality of subslots in which the subslot-based SPS PUSCH is transmitted. (as recited in claim 1, and similarly recited in claims 13, 14 and 15).

CHEN et al. (US20170181155A1) teaches (at Fig. 3, paragraphs 73, 87-88) a UE configured to selectively transmit UCI on a PUSCH or PUCCH based on type of UCI and whether the PUSCH is contention based. For example, the UCI may be transmitted on the PUCCH or the PUSCH in some cases. 


 
SUN et al. (US20180124753A1) teaches (at Fig. 13, steps 1302, 1304, 1308, paragraphs 137-139) generating DCIs including control information for uplink grants in each DCI component. Furthermore, paragraphs 101, 110, teach utilizing uplink communications using a PUCCH and PUSCH.

LIU (US20170302419A1) is directed to using a DCI message to signal an aperiodic SRS configuration parameter. For example, Fig. 7, paragraph 89, teach detecting a DCI message and determining a SRS configuration parameter. 

However, none of these references, taken alone or in any reasonable combination, teach the features of: transmitting the UCI through the subslot-based SPS PUSCH in the subslot n, without simultaneously transmitting the PUCCH in the subslot n, based on the DMRS pattern-related field in the DCI being set to the first value, wherein the first value of the DMRS pattern-related field indicates that the UL DMRS is not mapped to at least one subslot among a plurality of subslots in which the subslot-based SPS PUSCH is transmitted. (as recited in claim 1, and similarly recited in claims 13, 14 and 15). 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/WALLI Z BUTT/Examiner, Art Unit 2412